763 So.2d 375 (2000)
Larry Bernard PACE, Appellant,
v.
STATE of Florida, Appellee.
No. 99-03762.
District Court of Appeal of Florida, Second District.
January 7, 2000.
PER CURIAM.
Larry Bernard Pace seeks review of the trial court's partial denial of his motion to proceed on appeal in forma pauperis pursuant to section 57.085, Florida Statutes (1997). Because we find the trial court entered its order in error, we reverse.
In connection with an appeal of the trial court's summary denial of a motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, Pace *376 filed a motion to proceed on appeal in forma pauperis. On February 9, 1999, the trial court initially denied Pace's motion, citing section 57.085(5), and ordered Pace "to make monthly payments of no less than 20 percent of the balance of the prisoner's trust account (if any) as payment of court costs and fees." Later, the trial court revisited its decision and determined that Pace's appeal was not subject to section 57.085. The trial court accordingly vacated its earlier order, but without explanation, refused to reimburse Pace for the court costs that were paid from his prisoner trust account under the vacated order.
Section 57.085(10) clearly states that this statutory provision does not apply to collateral criminal proceedings. The trial court therefore had no authority to order Pace to pay any court costs and fees. Accordingly, the trial court shall enter an appropriate order consistent herewith to reimburse Pace for all of the court costs paid from his prisoner trust account under the vacated order of February 9, 1999.
Reversed and remanded.
BLUE, A.C.J., and SALCINES and DAVIS, JJ., Concur.